DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0325384, hereafter “Liu) in view of Amagai et al. (US 7029542, “Amagai”).
Regarding claim 1, Liu discloses a solder alloy comprising (in mass%): 3.2-3.9% Ag, 0.58-0.74% Cu, 3-3.6% Sb, 0.10-2.4% In and balance Sn and incidental impurities (fig. 2- alloys no. 16, 18, 20-21). The respective ranges of elements taught by Liu falls within the claimed ranges. Examiner notes that “used for soldering” in the preamble is an intended use of the solder alloy.
Liu does not specifically mention Ni, Co and Ge. However, adding such constituents is known in the art. Amagai (also drawn to lead-free solder alloy) discloses a tin-silver based solder alloy comprising Ni in a small amount of 0.01-0.5 wt% along with a small amount of Co 0.001-0.05% and at least Ge in amount of 0.001-0.05% (abstract; col. 3, lines 27-40; Table 1- examples). The ranges In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Amagai teaches that the bonding strength of the solder alloy is improved by a synergistic effect of Ni with Co and Ge. Additionally, small amount of Ge is effective in order to prevent the surface of the solder becoming yellow in a high temperature environment (col. 3, lines 19-26; col. 4, lines 42-61). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate Ni, Co and Ge amounts similar to Amagai in the tin-based solder alloy of Liu because doing so would provide synergistic effect leading to improved bonding strength and prevent the solder from becoming yellow in high temperature environment. Thus, Liu as modified by Amagai discloses the Sn-based solder alloy with Ni, Co and Ge in their respectively recited ranges.
As to claim 2, combination of Liu & Amagai above includes total content of Ni and Co being within 0.01-0.20% (Amagai- Table 1- examples 5-9).
As to claim 3, combination of Liu & Amagai above includes 0.005% Ge in the solder alloy (e.g. Amagai- Table 1- example 8).
As to claim 4, in one exemplary alloy, Liu discloses 3.20% Ag and 0.68% Cu (fig. 2- alloy no. 21), which corresponds to Ag/Cu ratio of 4.7 and meets the recited ratio of ≥ 2.8.
As to claim 5, Liu discloses 3.45% Sb and 2.06% In (fig. 2- alloy no. 21), which corresponds to Sb - In value of 1.39 and meets the claimed range ≤ 2.0.
As to claim 6, Liu discloses 3.20% Ag, 0.68% Cu, 3.45% Sb, and 2.06% In, which corresponds to total amount of 9.39 and falls within the claimed range of between 7.5 and 13.5.
As to claim 7, Liu discloses that the solder alloy has a melting temperature range of about 11°C (between solidus and liquid temperatures), which meets the claimed range of 20°C or less (fig. 2- alloy no. 21).
As to claims 8-9, Liu discloses SnAgCuSb-based solder alloy is particularly suitable for producing a solder joint in the form a solder paste, which includes a mixture of solder alloy powder and flux, for electronics applications ([0007], [0028]).

Response to Amendment and Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new grounds of rejection does not solely rely on Liu reference applied in the prior rejection for the matter specifically challenged in the argument. Examiner notes that arguments against previous 102 rejection under Liu are no longer applicable to current 103 rejection set forth above in light of recent amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735